EXHIBIT 10.1

November 12, 2008

[Senior Executive Officer]
c/o First Horizon National Corporation
Memphis, TN 38103

Dear [Senior Executive Officer],

     First Horizon National Corporation (the “Company”) has been approved to
enter into a Securities Purchase Agreement (the “Participation Agreement”), with
the United States Department of Treasury (“Treasury”) that provides for the
Company’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”).

     For the Company to participate in the CPP and as a condition to the closing
of the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)     

No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period”. A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

    (2)

Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

    (3)

Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2).

     

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

    (4)

Definitions and Interpretation. This letter shall be interpreted as follows:

      •     

“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 

--------------------------------------------------------------------------------



    •     

“Golden parachute payment” is used with the same meaning as in subsection
111(b)(2)(C) of EESA.

            • “EESA” means the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation that has been issued and is in effect as
of the “Closing Date” as defined in the Participation Agreement.             •
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.             • The term “CPP Covered
Period” shall be limited by, and interpreted in a manner consistent with, 31
C.F.R. § 30.11 (as in effect on the Closing Date).             • Provisions (1)
and (2) of this letter are intended to, and will be interpreted, administered
and construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this letter).             •
The validity, interpretation, construction and performance of this letter shall
be governed by the laws of the State of Tennessee.              
*     *     *       

     The Board appreciates the concessions you are making and looks forward to
your continued leadership during these financially turbulent times.

Very truly yours,

FIRST HORIZON NATIONAL CORPORATION


By: _______________________________________
     Name:
     Title:

Intending to be legally bound, I agree
with and accept the foregoing terms.

_________________________________
[Senior Executive Officer]

--------------------------------------------------------------------------------